Exhibit 10.3 – Deed of Pledge Agreement


DEED OF PLEDGE


This tenth day of August two thousand seven, before me, Mr. Theodor Franciscus
Hubertus Reijnen, Civil Law Notary in municipality of Haarlemmermeer, personally
appeared:
 
 
1.   Mr. David Havenaar, born in s-Gravenhage on the seventh of March nineteen
hundred and sixty-three, residing at 3024 VD Rotterdam (The Netherlands), Willem
Buytewechstraat 118 C 2, unmarried and not registered as a partner, holder of a
Dutch passport, number: NK4376171, issued in Rotterdam (The Netherlands) on the
ninth of February two thousand and six, who when granting the power of attorney
acted as independently authorised Managing Director of: the private company with
limited liability: Royal Invest Europe B.V., having its registered office in
Amsterdam (The Netherlands), having its main office at 1066 EE Amsterdam (The
Netherlands), Ditlaar 7, entered in the commercial register of the Chamber of
Commerce and Industry for Amsterdam under file number 34130365, hereinafter
referred to as "Pledgor"; and

 
 
2.  Mr. Lambertus Josephus Cornelius Maria Kassing, residing at 3981 AH Bunnik,
Schoudermantel 52, born in Utrecht on the tenth of July nineteen hundred
sixty-five, unmarried and not registered as partner within the meaning of a
registered partnership, holder of a Dutch drivers license with number
3197901295, issued in Bunnik on the seventh of January two thousand and two, for
these presents acting as Director with independent authority of:

 
the Stichting Administratiekantoor Thomas Foundation, having its registered
office in Maarssen (The Netherlands), having its main office at 2231 HV
Rijnsburg (The Netherlands), Brouwerstraat 138C, entered in the commercial
register of the Chamber of Commerce and Industry for Utrecht and environment
under file number 30213297, for these presents acting as independently
authorised Managing Director of:
 
the private company with limited liability: Machine Transport Midden-Nederland
B.V., having its registered office in Bunnik (The Netherlands), having its main
office at 2231 HV Rijnsburg (The Netherlands), Brouwerstraat 138C, entered in
the commercial register of the Chamber of Commerce and Industry for Utrecht
under file number 30157069, hereinafter referred to as "Pledgee",
 
 
1

--------------------------------------------------------------------------------

 
WHEREAS:
 
 
(A) The Pledgor is holding one hundred and thirty (130) shares, numbers 1 to and
including 130, of a nominal value of two hundred and fifty guilders (fl 250.00)
each -hereinafter referred to as "the Shares"- in the capital of Rico Staete
B.V., a private company with limited liability whose registered office is in
Amsterdam and whose place of business is at 1067 SX Amsterdam, Osdorperweg 522a,
company number B.V. 236.586, hereinafter referred to as "The Company";

 
 
(B) The total issued and paid up share capital of the Company amounts to fifteen
thousand eight hundred eighty-two euro and thirty-one eurocent (€ 15,882.31),
divided into one hundred forty (140) shares with a nominal value of two hundred
and fifty guilders (fl 250.00) each;

 
 
(C) Pursuant to a(n unsecured) loan agreement dated the tenth day of August two
thousand seven between the Pledger and the Pledgee (hereinafter referred to as
"the Loan Agreement"), the Pledgee has agreed to grant a loan to the Pledger up
to the principal amount of one million thirty-eight thousand and nine hundred
sixty-nine euro (€ 1,038,969.00);

 
 
(D) Pursuant to the Loan Agreement the Pledger and the Pledgee have agreed that
as a collateral security for the obligations due by the Pledgor to the Pledgee
under the Loan Agreement the Pledgor will pledge its/his shares in favour of the
Pledgee on the terms and conditions as set forth below.



 
2

--------------------------------------------------------------------------------

 
HAVE AGREED AS FOLLOWS:


Article 1
The preambule is deemed to be embodied in this agreement.


Article 2
 
 
2.1. As a collateral security for the due and punctual payment and performance
by the Pledgor of all indebtness, obligations and liabilities (hereinafter
referred to as "the Liabilities") of the Pledgor to the Pledgee, now or
hereafter existing, arising under or in connection with the Loan Agreement, the
Pledgor hereby pledges with the Pledgee the Shares, representing ninety-two
eighty six one hundredth (92.86 %) percent of the issued and paid up shares in
the share capital of the Company.

 
         2.2. The Pledgee hereby declares to have accepted the pledge of the
Shares.
 
 
2.3. The Pledgor agree with the Pledgee that the Shares are pledged to the
Pledgee as security as aforesaid on the terms and conditions of this agreement.



Article 3
 
In case of an eventual liquidation of the Company the Pledgee will be entitled
to the liquidation balance which will be at the disposal of the shareholder of
the Company, which amount will be used to redeem the interest and the principal
sum due by the Pledgor to the Pledgee under the Loan Agreement, and any surplus
above the amount of the Liabilities shall be repaid by the Pledgee to the
shareholder.
 
Article 4
 
 
4.1. If the Pledgor is in default to punctually meet any of his Liabilities, the
Pledgee shall be authorized to sell Pledger's Shares in public provided that
such sale shall be in compliance with the applicable law of The Netherlands.

 
 
4.2. In case of such public sale of the Shares the Pledger hereby explicitly
guarantees to the Pledgee that it/he will co-operate in any way with the
transfer and delivery of the Shares sold as indicated hi paragraph 4.1 of this
agreement. Therefore the Pledger hereby gives full power of attorney to the
Pledgee to act on its/his behalf and to sign in its/his name and on its/his
behalf the share transfer agreement in respect of the transfer and delivery of
the Shares.

 
 
4.3. The Pledgee shall be obliged to deduct the proceeds of the public sale
firstly on the interest and next on the principal sum of the loan due by the any
of the Pledger to the Pledgee under the Loan Agreement.

 
 
4.4. Any surplus above the amount of the Liabilities arising from the public
sale shall be transferred by Pledgee to the Pledger.



 
3

--------------------------------------------------------------------------------

 
Article 5
 
The Pledgee is not allowed to alienate the Shares in any other way and in any
other cases than as indicated in article 4 of this present agreement.


Article 6
 
It is hereby determined that the voting rights remain with Pledgee and possible
dividend payments are to be distributed to the Pledger.


Article 7
 
 
7.1. The Pledgee and the Pledger hereby explicitly agree that after all the
Liabilities due under the Loan Agreement have been paid in full to the Pledgee
this Pledge Agreement shall terminate and the Pledgee will undertake to have the
Shareholders register of the Company amended in such a way that the Pledgor will
be registered as from then as the full owner of the Shares. Furthermore the
Pledgee will undertake to deliver all cash to the Pledgor, if any, then held by
it under this agreement.

 
 
7.2. Upon request by the Pledgor the Pledgee will sign such document as produced
by the Pledgor in order to lay down in writing that all the Liabilities due
under the Loan Agreement have been paid up in full.



Article 8
 
Insofar parties have a free choice of law the validity, construction and
performance of this agreement will be governed by the laws of The Netherlands
and all disputes or claims or matters arising out of or in connection with this
agreement will be brought before the competent Court.


Article 9
 
The person sub 1 appearing acting herein in his capacity of director with
independent authority of Royal Invest Development and Services B.V., a private
company with limited liability, whose registered office is in Amsterdam, whose
place of business is at 1066 EE Amsterdam, Ditlaar 7, registered in the
Commercial Register of the Chamber of Commerce and Industry in Amsterdam under
number 34180470, the last mentioned company acting as Director with independent
authority of The Company hereby declares to acknowledge the abovementioned
pledge of one hundred and thirty (130) shares in its share capital, numbers 1 to
and including 130, of a nominal value of two hundred and fifty guilders (fl
250.00) and undertakes to amend its shareholders' register accordingly.


 
4

--------------------------------------------------------------------------------

 
Article 10
 
This Deed of Pledge will be effective as per today.
 
This deed, drawn up in one original copy, was executed in Haarlemmermeer on the
date first before written.
 
After the substance of this deed had been stated to the persons appearing, they
declared that they had noted the contents of this deed and did not require it to
be read out in full. Subsequently, after a reading in part in accordance with
the law, this deed was signed by the persons appearing, who have identified
themselves to me, and by me, Notary.


 
Pledgee:


 /s/ Lambertus Kassing
Lambertus Kassing
Machine Transport Midden-Nederland B.V.


 
Pledgor:


 /s/ David Havenaar
David Havenaar
Royal Invest Europe B.V.



 
5

--------------------------------------------------------------------------------

 
